

116 HR 1804 IH: Student-Athlete Equity Act
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1804IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Walker (for himself and Mr. Richmond) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to prohibit qualified amateur sports organizations from
			 prohibiting or substantially restricting the use of an athletes name,
			 image, or likeness, and for other purposes.
	
 1.Short titleThis Act may be cited as the Student-Athlete Equity Act. 2.Modification to Definition of Qualified Amateur Sports Organizations (a)In GeneralSection 501(j)(2) of the Internal Revenue Code of 1986 is amended by adding after the period at the end the following: Such term does not include an organization that substantially restricts a student athlete from using, or being reasonably compensated for the third party use of, the name, image, or likeness of such student athlete..
 (b)Effective DateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			